Citation Nr: 1827720	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a vocal cord disorder.  

2.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Air Force from July 1955 to July 1961 and from July 1995 to December 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2012 (vocal cord disorder) and March 2014 (sinus disorder) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.    

In December 2017, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The evidence of record supports a finding of a nexus between a vocal cord disorder, diagnosed as a vocal cord cyst, and service.  


CONCLUSION OF LAW

The criteria for service connection for a vocal cord disorder, diagnosed as a vocal cord cyst, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

These elements are satisfied with for the Veteran's vocal cord disorder claim.  The first element is satisfied, in that medical records indicate treatment for a vocal fold cyst.  The second element is satisfied, in that the Veteran describes being stationed at the end of a runway in Italy in 1995, which resulted in exposure to aircraft fumes and needing to yell regularly in order to be heard.  

The third element is also satisfied.  In a March 2015 private medical opinion (received April 14, 2015), a private doctor describes the Veteran's exposure to "extreme noise and heavy aircraft fumes" and states that the Veteran "left the military service . . . with an abnormal voice that was very rough and strained."  The doctor goes on to describe the Veteran's diagnosis with and treatment for a vocal fold cyst.  She concludes: "It is with reasonable medical certainty that I can say that the patient's cyst is the result of vocal trauma that was incurred during his tour of duty in 1995."  This medical opinion is probative because it is based on a review of the record and contains clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  

The March 2015 private medical opinion is sufficient to establish the nexus element.  As the three elements are satisfied, the Veteran is entitled to prevail on his claim of entitlement to service connection for a vocal cord disorder, diagnosed as a vocal cord cyst.  


ORDER

Entitlement to service connection for a vocal cord disorder, diagnosed as a vocal cord cyst, is granted.  


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  See also 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017).

These elements are satisfied with regard to the sinus disorder claim.  Regarding the first element, Veteran indicates continuous treatment "for severe sinus and asthma condition" since December 1995.  See April 2015 correspondence.  The Veteran is also competent to testify regarding these symptoms because they are within the knowledge and personal observations of lay witnesses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Regarding the second element, November 1995 service treatment records (received 1/12/2015) indicate that the Veteran experienced "congestion and sore throat x12 days" and was prescribed chlorpheniramine.  The Veteran also argues that his sinus disorder could be related to the frequent nosebleeds he experienced between "late 1955 to March 1958."  See January 2015 correspondence.  The Veteran also describes being exposed to aircraft exhaust fumes while stationed in Italy and has submitted an article entitled "Pollution May Cause Laryngitis" (received 1/12/15).

Regarding the third and fourth elements, there is an indication that the Veteran's current sinus disorder could be related to service, but there is insufficient evidence of record by which the Board can make a decision.  As the four McLendon elements are satisfied, the Veteran is entitled to a VA examination and medical opinion.  

VA treatment records to May 31, 2013, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 1, 2013, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder all records of the Veteran's VA treatment from June 1, 2013, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, provide an examination and obtain a medical opinion regarding the nature and etiology of any current or previously-diagnosed sinus disorder.  The examiner should review the entire claims file, conduct all necessary tests and studies, and provide the requested opinions:     

a. Whether the Veteran has any current or previously-diagnosed sinus disorder.  

b. Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed sinus disorder was incurred in the Veteran's service, including but not limited to as a result of: i) "congestion and sore throat x12 days" in November 1995; ii) exposure to aircraft exhaust fumes in Italy; and iii) frequent nosebleeds between "late 1955 to March 1958."

In providing these opinions, the examiner should consider the November 1995 service treatment records describing an extended period of congestion, sore throat, and treatment with chlorpheniramine (received 1/12/15).  The examiner should also consider the Veteran's reports that he was exposed to aircraft exhaust fumes in Italy as contained in the December 2017 hearing transcript and the article entitled "Pollution May Cause Laryngitis" (received 1/12/15).  The examiner should also consider the Veteran's January 2015 correspondence describing frequent in-service nosebleeds from "late 1955 to March 1958."  The examiner is to assume that the Veteran was exposed to aircraft exhaust fumes while stationed in Italy and that he experienced nosebleeds between 1955 and March 1958.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and the Veteran's representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


